DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
A first species of figures 1-3B describing a touch display device 10 which includes a display panel 100,  a touch panel 200, a plurality of display areas, touch areas, electrodes, circuit lines, electrode lines,  and connection lines.  The species discloses the interconnections of the above elements and their spatial layout relative to each other.  
A second species of figure 4 wherein, per applicant specification [0038-0039], the light shielding layer BM of the touch panel 200a is disposed on the peripheral area BA and the first connection area NTA1, and the light-shielding layer BM exposes a first display area TA1 and a second display area TA2.  The display and touch functions are in areas corresponding to the first display area TA1 and the second display area TA2, while no display or touch function is in the area corresponding to the first connection area NTA1. As a result, per [0040], only one touch panel 200a is required to be attached to the display panel and the touch display panel may have a plurality of touch areas separated from each other. 
A third species of figure 5, wherein, per applicant specification [0041-0043], a main difference between this embodiment and that of the first and second species is the first connection lines CL of the touch panel include metal wires.  Further, in this embodiment, the first touch signal lines TE1, the first connection lines CL, and the first electrode lines TE3 are sequentially connected. The display and touch functions are in areas corresponding to the first display area TA1 and the second display area TA2, while no display or touch  function is in the area corresponding to the first connection area NTA1. As a result, per [0045], only one touch panel 200a is required to be attached to the display panel and the touch display panel may have a plurality of touch areas separated from each other. 
A fourth species of figure 6 wherein, per applicant specification [0046-0052], a main difference between a touch panel 200c in fig. 6 and the touch panel 200 in Fig. 3A is that an area of the first display area TA1 of the touch panel 200c is smaller than an area of the second display area TA2. 
A fifth species of figure 7 wherein, per applicant specification [0053-0056], a main difference between a touch panel 200d of FIG. 7 and the touch panel 200c of FIG. 6 is that the light-shielding layer BM of the touch panel 200d is disposed on the peripheral area BA, the first connection area NTA1 and the second connection area NTA2, and the 
 light-shielding layer BM exposes the first display area TA1 and the second display area TA2.
A sixth species of figure 8 wherein, per applicant specification [0057-0062], a main difference between a touch panel 200e of FIG. 8 and the touch panel 200d of FIG. 7 is that the first connection line CLi and the second connection line CL2 of the touch 
panel 200e include metal wires. In the embodiment, the touch display panel has the display function in areas corresponding to the first display area TA1 and the second display area TA2, but does not have the display function in areas corresponding to the first connection area NTA1 and the second connection area NTA2. In the embodiment, the first display area TA1 and the second display area TA2 have the touch function, while the first connection area NTA1 and the second connection area NTA2 do not have the touch function. Only one touch panel 200e is required to be attached to the display panel, and the touch display panel may have a plurality of touch areas separated 
from each other.
A seventh species of figure 9 wherein, per applicant specification [0063-0067], a main difference between touch panel 200f of FIG. 9 and the touch panel 200c of Fig. 6 is that the substrate SB of the touch panel 200f is a special-shaped substrate. In the embodiment, an area of the first display area TA1 is smaller than an area of the second display area TA2, and a width W1 of the substrate SB at the first display area TA1 is smaller than a width W2 of the substrate SB at the second display area TA2. A part of the first circuit lines FL1 and the first connection lines CL1 are respectively connected to the first electrode line TE3. Another part of the first circuit lines FL1 is connected 
 to the first touch signal lines TE1.
An eighth species of figure 10 wherein, per applicant specification [0068-0071], a main difference between a touch panel 200g of FIG. 10 and the touch panel 200f of FIG. 9 is that the light-shielding layer BM of the touch panel 200g is disposed on the peripheral area BA and the first connection area NTA1, and the light-shielding layer BM exposes the first display area TA1 and the second display area TA2. In the embodiment, the touch display panel has the display function in areas corresponding to the first display area TA1 and the second display area TA2, but does not have the display function in the area corresponding to the first connection area NTA1. 
A ninth species of figure 11 wherein, per applicant specification [0072-0076], a main difference between a touch panel 200h of FIG. 11 and the touch panel 200g of FIG. 10 is that the first connection lines CL1 of the touch panel 200h include metal wires. In the embodiment, the touch display panel has the display function in areas corresponding to the first display area TA1 and the second display area TA2, but does not have the display function in the area corresponding to the first connection area NTA1. 
A tenth species of figures 12A-12B wherein, per applicant specification [0077-0078], the inventive subject matter of this species is the connection between the metal wire M and the transparent conductive material TO of the touch panel.  The inventive subject matter of this species is also the passivation layer PV1, the light-shielding layer BM1, the passivation layer PV2, the metal wire M, the passivation layer PV3, the transparent conductive material TO, the passivation layer PV4, and the light-shielding layer BM2 are sequentially stacked on the substrate SB. The passivation layer PV3 has a plurality of openings 01, and the transparent conductive material TO is electrically connected to the metal wire M through the openings 01.
An eleventh species of figure 13 wherein, per applicant specification [0082-0092], a touch panel 200i is overlapped with the display panel and has a first display area TA1, a second display area TA2, and a first connection area NTA1 located between the first display area TA1 and the second display area TA2.  This embodiment contemplates the first electrode lines TE3 and/or the second electrode lines TE4 on the second display area TA2 are not electrically connected to the driving chip DC, so that the second display area TA2 does not have the touch function. In other words, in other embodiments, the touch display device does not include the third circuit lines FL3 electrically connected to the first electrode lines TE3, the second connection lines CL2, and a part of the four circuit lines FL4 electrically connected to the second connection lines CL2, and/or does not include a part of the second circuit lines FL2 electrically connected to the second 
electrode lines TE4.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species such as different spatial locations of touch display circuit elements and different interconnections between circuit elements. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANIEL P BRITTINGHAM/  Examiner, Art Unit 2622                                                                                                                                                                                           




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622